


Exhibit 10.3

 

Name of Executive

 

COMFORT SYSTEMS USA, INC.
2006 Equity Incentive Plan
Restricted Stock Award Agreement

 

Comfort Systems USA, Inc.
777 Post Oak Blvd, Suite 500
Houston, Texas 77056

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he or she has received an award (the
“Award”) of restricted stock from Comfort Systems USA, Inc., a Delaware
corporation (the “Company”) under the 2006 Equity Incentive Plan (the “Plan”),
subject to the terms set forth below and in the Plan; (ii) further acknowledges
receipt of a copy of the Plan as in effect on the date hereof; and (iii) agrees
with the Company as follows:

 

1.

Effective Date.  This Agreement shall take effect as of [DATE], which is the
date of grant of the Award.

 

2.

Shares Subject to Award.  The Award consists of [NUMBER] shares (the “Shares”)
of common stock of the Company (“Stock”). The undersigned’s rights to the Shares
are subject to the restrictions described in this Agreement and the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

 

3.

Meaning of Certain Terms.  Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan. The term “vest” as used
herein with respect to any Share means the lapsing of the restrictions described
herein and in the Plan with respect to such Share.

 

4.

Nontransferability of Shares.  The Shares acquired by the undersigned pursuant
to this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

 

5.

Forfeiture Risk.  Except as provided in Section 7(b) of this Agreement, if the
undersigned ceases to be employed by the Company and its subsidiaries for any
reason, including death, any then unvested Shares acquired by the undersigned
hereunder shall be immediately forfeited. The undersigned hereby (i) appoints
the Company as the attorney-in-fact of the undersigned to take such actions as
may be necessary or appropriate to effectuate a transfer of the record ownership
of any such shares that are unvested and forfeited hereunder, (ii) agrees to
deliver to the Company, as a precondition to the issuance of any certificate or
certificates with respect to unvested Shares hereunder, one or more stock
powers, endorsed in blank, with respect to such Shares, and (iii) agrees to sign
such other powers and take such other actions as the Company may reasonably
request to accomplish the transfer or forfeiture of any unvested Shares that are
forfeited hereunder.

 

6.

Retention of Certificates.  Any certificates representing unvested Shares shall
be held by the Company. The undersigned agrees that the Company may give stop
transfer instructions to the depository to ensure

 

--------------------------------------------------------------------------------


 

compliance with the provisions hereof.

 

7.

Vesting of Shares.  The shares acquired hereunder shall vest in accordance with
the provisions of this Paragraph 7 and applicable provisions of the Plan, as
follows:

 

(a)

 

(i)                         If the Committee determines that, for the prior
12-month period preceding the first scheduled vesting date, the Company did not
have positive earnings from its continuing operations, all as determined and
reported in accordance with generally accepted accounting principles in the
Company’s regularly-prepared financial statements, excluding the following
non-cash items: (A) good will impairment; (B) write-off of debt costs;
(C) restructuring charges; and (D) any cumulative effect of a change in
accounting principles, Employee shall immediately and irrevocably forfeit all of
the Shares.

 

(ii)                      If the Committee determines that for any of the
12-month periods prior to the date that such restricted shares are scheduled to
vest under Section 7(b) herein the Company did not achieve 60% of the average
3-year trailing EBITDA or EPS target (whichever the case may be) as set by the
Compensation Committee under the average of the Company’s prior 3-year Senior
Management Incentive Programs, then Employee shall immediately and irrevocably
forfeit all of the shares scheduled to vest.

 

(b)

Subject to Section 7(a) above and Sections 7(c) and 7(d) below, and provided
that the undersigned is then, and since the date of grant has continuously been
employed by the Company or its subsidiaries, then the Shares shall vest as
follows:

 

on

[DATE]; [1/3 of NUMBER]

 

on

[DATE]; [1/3 of NUMBER]; and

 

on

[DATE] [1/3 of NUMBER].

 

provided , however, that, not withstanding anything to the contrary in
Section 7(a) above or this Section 7(b), any unvested Shares that have not
earlier been forfeited shall vest immediately in the event of (i) a “Change in
Control” as defined in the undersigned’s change in control agreement, if any,
with the Company, or (ii) if the undersigned and Company have not entered into a
change in control agreement, in the event the Company experiences a “Change in
Control” as defined herein.

 

(c)

Notwithstanding anything to the contrary in Section 7(b) above, if the
undersigned retires from the Company at a time when the sum of his or her age in
whole years and his or her years of service with the Company (as determined in a
manner consistent with the method used for purposes of determining vesting under
the Comfort Systems USA, Inc. 401(k) Plan) is at least 75, the undersigned shall
be deemed to satisfy the continuous employment condition set forth in
Section 7(b) on each vesting date

 

--------------------------------------------------------------------------------


 

following retirement.

 

(d)

Notwithstanding anything to the contrary in Sections 7(a), 7(b), or 7(c) above,
the Committee may, in its sole discretion, reduce the number of shares vesting
on any date pursuant to this Award, and may cause any unvested shares under this
Award to be forfeited, based on the individual performance of the undersigned as
compared with specific individual goals, which may be based on objective or
nonobjective factors related to the performance of the undersigned.

 

8.

Legend.  Any certificates representing unvested Shares shall be held by the
Company, and any such certificate shall contain a legend substantially in the
following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND COMFORT SYSTEMS USA, INC. COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF COMFORT SYSTEMS
USA, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares to be delivered
to the undersigned.

 

9.

Dividends, etc.  The undersigned shall be entitled to (i) receive any and all
dividends or other distributions paid with respect to those Shares of which he
is the record owner on the record date for such dividend or other distribution,
and (ii) vote any Shares of which he is the record owner on the record date for
such vote; provided, however , that any property (other than cash) distributed
with respect to a share of Stock (the “associated share”) acquired hereunder,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an associated share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited to the Company if
and when the associated share is so forfeited; and further provided , that the
Administrator may require that any cash distribution with respect to the Shares
other than a normal cash dividend be placed in escrow or otherwise made subject
to such restrictions as the Administrator deems appropriate to carry out the
intent of the Plan. References in this Agreement to the Shares shall refer,
mutatis mutandis , to any such restricted amounts.

 

10.

Sale of Vested Shares.  The undersigned understands that he will be free to sell
any Share once it has vested, subject to (i) satisfaction of any applicable tax
withholding requirements with respect to the vesting or transfer of such Share;
(ii) the completion of any administrative steps (for example, but without
limitation, the transfer of certificates) that the Company may reasonably
impose; and (iii) applicable company policies and the requirements of federal
and state securities laws.

 

 

11.

Certain Tax Matters.  The undersigned expressly acknowledges the following:

 

a.

The undersigned has been advised to confer promptly with a professional tax
advisor to consider whether the undersigned should make a so-called
“83(b) election” with respect to the Shares. Any such election, to be effective,
must be made in accordance with applicable regulations and within thirty
(30) days following the date of this award. The Company has made no
recommendation to the

 

--------------------------------------------------------------------------------


 

undersigned with respect to the advisability of making such an election.

 

b.

The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such shares, may give rise to “wages” subject to
withholding. The undersigned expressly acknowledges and agrees that his rights
hereunder are subject to his paying to the Company in cash (or by such other
means as may be acceptable to the Company in its discretion, including, if the
Committee so determines, by the delivery of previously acquired Stock or shares
of Stock acquired hereunder or by the withholding of amounts from any payment
hereunder) all taxes required to be withheld in connection with such award,
vesting or payment.

 

12.

Definition: Change in Control.  For the purpose of Section 7(b)(ii) herein, a
“Change in Control” shall be deemed to have occurred if:

 

a.

any person (including any “person” within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, and more than one
person acting as a group), other than the Company, or an employee benefit plan
of the Company, or any entity controlled by either, acquiring directly or
indirectly the beneficial ownership of any voting security of the Company and if
immediately after such acquisition such person is, directly or indirectly, the
beneficial owner of voting securities representing 50% or more of the total
voting power of all of the then-outstanding voting securities of the Company,
provided that if any one person, or more than one person acting as a group,
owned more than 50% of the total fair market value or total voting power of
Company stock as of the date of this Agreement, the acquisition of additional
stock by the same person or persons shall not be deemed to be a Change in
Control;

 

b.

the date a majority of the following individuals are replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors before the date of
the appointment or election: (i) the individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Original Directors”);
(ii) the individuals who thereafter are elected to the Board of Directors of the
Company and whose election, or nomination for election, to the Board of
Directors of the Company was approved by a vote of at least two-thirds of the
Original Directors then still in office (such directors becoming “Additional
Original Directors” immediately following their election); and (iii) the
individuals who are elected to the Board of Directors of the Company and whose
election, or nomination for election, to the Board of Directors of the Company
was approved by a vote of at least two-thirds of the Original Directors and
Additional Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election); or

 

c.

any one person, or more than one person acting as a group, acquiring (or who has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 50% of the total gross fair market
value of the assets of the Company immediately before such acquisition or
acquisitions..

 

13.

Non-Competition Agreement.  The undersigned will not, during the period of
employment by or with the Company, and for a period of twelve (12) months
immediately following the termination of employment, for any reason whatsoever,
directly or indirectly, on his or her own behalf or on behalf of or in
conjunction with

 

--------------------------------------------------------------------------------


 

any other person, company, partnership, corporation or business of whatever
nature:

 

a.

engage, as an officer, director, shareholder, owner, partner, joint venturer, or
in a managerial capacity, whether as an employee, independent contractor,
consultant or advisor, or as a sales representative, or make guarantee loans or
invest, in or for any business engaged in the business of mechanical contracting
services, including heating, ventilation and air conditioning, plumbing, fire
protection, piping and electrical and related services (“Services”) in
competition with the Company or any of its affiliates within seventy-five
(75) miles of where the Company or any affiliated operation or subsidiary
conducts business if within the preceding two (2) years the undersigned has had
responsibility for, or material input or participation in, the management or
operation of such other operation or subsidiary;

 

b.

call upon any person who is, at that time, an employee of the Company or any of
its affiliates in a technical, managerial or sales capacity for the purpose or
with the intent of enticing such employee away from or out of the employ of the
Company or any affiliate;

 

c.

call upon any person or entity which is at that time, or which has been within
two (2) years prior to that time, a customer of the Company or any affiliate for
the purpose of soliciting or selling Services; or

 

d.

call upon any prospective acquisition candidate, on the undersigned’s own behalf
or on behalf of any competitor, which acquisition candidate either was called
upon the undersigned on behalf of the Company or any affiliate or was the
subject of an acquisition analysis made by the undersigned on behalf of the
Company or any affiliate for the purpose of acquiring such acquisition
candidate.

 

Notwithstanding the above, the foregoing agreements and covenants shall not be
deemed to prohibit the undersigned from acquiring as an investment not more than
one percent (1%) of the capital stock of a competing business whose stock is
traded on a national securities exchange or on an over-the-counter or similar
market. It is specifically agreed that the period during which the agreements
and covenants of the undersigned made in this Section 13 shall be effective
shall be computed by excluding from such computation any time during which the
undersigned is in violation of any provision of this Section 13.

 

14.

Remedies in the Event of Breach . If the Company determines that the undersigned
is not in compliance with the agreements and covenants set forth in Section 13
above, and such non-compliance has not been authorized in advance in a specific
written waiver from the Company, the Committee may, without limiting other
remedies that may be available to the Company, cause all or any portion of the
Award to be forfeited, whether or not previously vested, and may require the
undersigned to remit or deliver to the Company the amount of any consideration
received by the undersigned upon the sale of any Shares delivered under the
Award. The undersigned acknowledges and agrees that the calculation of damages
from a breach of the foregoing agreements and covenants would be difficult to
calculate accurately and that the remedies provided for herein are reasonable
and not a penalty. The undersigned further agrees not to challenge the
reasonableness of this provision even if the Company rescinds or withholds the
delivery of Shares hereunder or withholds any amount otherwise payable to the
undersigned as an offset to effectuate the foregoing.

 

 

 

Very truly yours,

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

[Name of Executive]

 

 

The foregoing Restricted Stock

Award Agreement is hereby accepted:

 

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trent McKenna

 

 

Its:

General Counsel and Secretary

 

 

 

--------------------------------------------------------------------------------
